An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

 
 
 

ROBERT MARTIN, INDIVIDUALLY: NO, 67532
Appellant, ‘
VS.
THOMAS PONLCH, F E L E Q
—* Re? Went- NOV 2 3 2015
TRRCiE-KTUN ~MAN
OURT
I? v R

ORDER DISMISSING APPEAL
Cause appearing, appellant’s motion for a voluntary dismissai
of thisappeal is granted. This appeal is dismissed. NRAP 42(1)).
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEIWXN

By: WM“ _

 

cc: Hon‘ Nancy L. A1111 District Judge
Persi J. Miehel, Settlement Juclge
HEHHBSS 35 Haight;
Atkin Winner & Sherrﬂd
Eighth District Court Clerk

SUPREME CDURT
m:
NEVADA

CLERK'S GRDER
_ ((13-1943